DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 8–26 is/are pending.
Claim(s) 1–7 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0005860 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POLYOLEFIN MICROPOROUS FILM HAVING IMPROVED COMPRESSIVE RESISTANCE.

The disclosure is objected to because of the following informalities:
The unit square meters is written as m2 in paragraph [0007]. The unit square meters should be written as m2 in paragraph [0007].
The unit square meters is written as m2 in paragraph [0017]. The unit square meters should be written as m2 in paragraph [0017].
The unit square centimeters is written as cm2 in paragraph [0025]. The unit square centimeters should be written as cm2 in paragraph [0025].
The unit cubic centimeters is written as cm3 in paragraph [0040]. The unit cubic centimeters should be written as cm3 in paragraph [0040].
The unit cubic centimeters is written as cm3 in paragraph [0041]. The unit cubic centimeters should be written as cm3 in paragraph [0041].
The unit square meters is written as m2 in paragraph [0044]. The unit square meters should be written as m2 in paragraph [0044].
The unit square meters is written as m2 in paragraph [0045]. The unit square meters should be written as m2 in paragraph [0045].
The unit cubic meters is written as m3 in paragraph [0048]. The unit cubic meters should be written as m3 in paragraph [0048].
4 in paragraph [0048].
The multiplier describing the molecular weight is written as × 106 in paragraph [0048]. The multiplier describing the molecular weight is written as × 106 in paragraph [0048].
The multiplier describing the molecular weight is written as × 106 in paragraph [0049]. The multiplier describing the molecular weight is written as × 106 in paragraph [0049].
The unit square meters is written as m2 in paragraph [0078]. The unit square meters should be written as m2 in paragraph [0078].
The unit cubic centimeters is written as cm3 in paragraph [0082]. The unit cubic centimeters should be written as cm3 in paragraph [0082].
The unit square meters is written as m2 in Tables 1 to 3. The unit square meters should be written as m2 in Table 1 to 3.
The unit square meters is written as m2 in paragraph [0109]. The unit square meters should be written as m2 in paragraph [0109].
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same … [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). See MPEP § 2113 for more information on the analogous burden of proof applied to product-by-process claims.
Claim(s) 8–26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takita et al. (JP 2010-540744 A, hereinafter Takita '744).
Regarding claim 8–11 and 15–17, Takita '744 discloses a polyolefin microporous membrane, obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 to 1.5 (Table 1, [0161]–[0170]);
wherein the polyolefin microporous membrane has a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed (Table 1, [0199]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0195]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Takita '744 does not explicitly disclose:
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Takita '744 discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0161]–[0170]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Takita '744 would inherently have a said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Regarding claims 12 and 18–20, Takita '744 multilayer polyolefin microporous membrane, comprising at least one layer of said polyolefin microporous membrane (see multilayer microporous membrane, [0106]) obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet 
wherein the polyolefin microporous membrane has a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed (Table 1, [0199]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 1, [0191]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0195]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Takita '744 does not explicitly disclose:
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Takita '744 discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0161]–[0170]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin 
Regarding claims 13 and 21–23, Takita '744 laminated polyolefin microporous membrane, comprising one or more coating layers on at least one surface of said polyolefin microporous membrane (see surface coating, [0096]) obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 to 1.5 (Table 1, [0161]–[0170]);
wherein the polyolefin microporous membrane has a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed (Table 1, [0199]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 1, [0191]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0195]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Takita '744 does not explicitly disclose:
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Takita '744 discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0161]–[0170]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Takita '744 would inherently have a said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Regarding claim 14 and 24–26, Takita '744 discloses a battery, comprising a separator containing said polyolefin microporous membrane (see battery, [0156]) having:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 to 1.5 (Table 1, [0161]–[0170]);
wherein the polyolefin microporous membrane has a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane 
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 1, [0191]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0195]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Takita '744 does not explicitly disclose:
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Takita '744 discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0161]–[0170]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Takita '744 would inherently have a said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.

Claim(s) 8–12, 14–20, and 24–26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishihara (WO 2014/192860 A1; see English language equivalent, US 2016/0118639 A1).
Regarding claims 8-11 and 15–17, Ishihara discloses a polyolefin microporous membrane, obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.3 (Table 1, [0132]–[0135]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 3, [0107]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0116]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 3, [0117]).
Ishihara does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Ishihara would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Regarding claims 12 and 18–20, Ishihara multilayer polyolefin microporous membrane, comprising at least one layer of said polyolefin microporous membrane (see multilayer, microporous polyolefin membrane, [0135]) obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.3 (Table 1, [0132]–[0135]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0116]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 3, [0117]).
Ishihara does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Ishihara discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0132]–[0135]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Ishihara would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
claims 14 and 24–26, Ishihara discloses a battery, comprising a separator containing said polyolefin microporous membrane (see battery, [0122]) obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.3 (Table 1, [0132]–[0135]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 3, [0107]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0116]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 3, [0117]).
Ishihara does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Ishihara discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0132]–[0135]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Ishihara would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.

Claim(s) 8–11, 13–17, and 21–26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno et al. (JP 5495457 B1; see English language equivalent, US 2016/0126520 A1; hereinafter Mizuno).
Regarding claims 8-11 and 15–17, Mizuno discloses a polyolefin microporous membrane, obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 (Tables 1 to 3, [0136]–[0183]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (see porosity, [0111]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0113]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0114]).
Mizuno does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Mizuno discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Tables 1 to 3, [0136]–[0183]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Mizuno would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said 
Regarding claims 13 and 21–23, Mizuno discloses a laminated polyolefin microporous membrane, comprising one or more coating layers on at least one surface of said polyolefin microporous membrane obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 (Tables 1 to 3, [0136]–[0183]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (see porosity, [0111]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0113]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0114]).
Mizuno does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Mizuno discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Tables 1 to 3, [0136]–[0183]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Mizuno would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Regarding claims 14 and 24–26, Mizuno discloses a battery, comprising a separator containing said polyolefin microporous membrane (see batteries, [0006]) obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 (Tables 1 to 3, [0136]–[0183]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (see porosity, [0111]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0113]); and
a tensile elongation of 100% or more in a TD direction thereof (Table 1, [0114]).
Mizuno does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Mizuno discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Tables 1 to 3, [0136]–[0183]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Mizuno would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said .

Claim(s) 8–11, 14–17, and 24–26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takita et al. (JP 2013-166804 A, hereinafter Takita '804).
Regarding claims 8-11 and 15–17, Takita '804 discloses a polyolefin microporous membrane, obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 (Table 1, [0070]–[0073]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 1, [0083]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0059]); and
a tensile elongation of 100% or more in a TD direction thereof (see tensile elongation, [0060]).
Takita '804 does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Takita '804 discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0070]–[0073]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Takita '804 would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Regarding claims 14 and 24–26, Takita '804 discloses a battery, comprising a separator (see battery, [0065]) containing said polyolefin microporous membrane obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 times, removing the solvent from the stretched gelatinous sheet 
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 1, [0083]); and
a tensile strength of 230 MPa or more in a MD direction thereof (see tensile strength, [0059]); and
a tensile elongation of 100% or more in a TD direction thereof (see tensile elongation, [0060]).
Takita '804 does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Takita '804 discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0070]–[0073]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin .

Claim(s) 8–10, 13–15, 17, 21, 22, 24, and 25  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitsuoka et al. (US 2015/0030907 A1, hereinafter Mitsuoka).
Regarding claims 8–10, 15, and 17, Mitsuoka discloses a polyolefin microporous membrane, obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 to 49 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 to 1.5 (Table 1, [0176]–[0206]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 3, [0122]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Mitsuoka does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Mitsuoka discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0176]–[0206]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Mitsuoka would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Regarding claims 13, 21, and 22, Mitsuoka discloses a laminated polyolefin microporous membrane, comprising one or more coating layers on at least one surface of said polyolefin microporous membrane (see coating layer, [0150]) obtained by:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area 
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 3, [0122]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Mitsuoka does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Mitsuoka discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0176]–[0206]) that is identical to the process and chemical composition of the claimed polyolefin microporous membrane ([0053]–[0074]). "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Mitsuoka would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin 
Regarding claims 14, 24, and 25, Mitsuoka discloses a battery, comprising a separator containing said polyolefin microporous membrane (see battery, [0122]) having:
melt-kneading a polyolefin resin and a solvent, extruding and cooling a molten resin to from a gelatinous sheet, stretching the gelatinous sheet with a final area stretch ratio of 25 to 49 times, removing the solvent from the stretched gelatinous sheet to form membrane, drying the membrane having the solvent removed, and re-stretching the dried membrane having an area magnification of 1.4 to 1.5 (Table 1, [0176]–[0206]); and
wherein said polyolefin microporous membrane satisfies at least one of: a basis weight of less than 3.4 g/m2 and a porosity of 40% or more (Table 3, [0122]); and
a tensile strength of 230 MPa or more in a MD direction thereof (Table 3, [0127]).
Mitsuoka does not explicitly disclose:
a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed,
wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.
Mitsuoka discloses a polyolefin microporous membrane having a chemical composition and formed by a process (Table 1, [0176]–[0206]) that is identical to the process and chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the polyolefin microporous membrane of Mitsuoka would inherently have a membrane thickness change rate of 0% or more and 15% or less with respect to 100% of the membrane thickness of said polyolefin microporous membrane that has not heated nor compressed, wherein said membrane thickness change rate is obtained when said polyolefin microporous membrane is compressed under heat at a temperature of 80° C. at a pressure of 1 MPa for 60 minutes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725